Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 16, 2019

The Court of Appeals hereby passes the following order:

A20I0070. HALL COUNTY, GEORGIA v. IVY SPRINGS HOMEOWNERS
     ASSOCIATION, et al.

      Hall County, Georgia has filed a motion to withdraw this application for
interlocutory review. Upon consideration of said motion, it is hereby GRANTED, and
the application is deemed WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/16/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.